NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRETT EMMETT LLOYD,                             No.    19-35312

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00582-MK

 v.
                                                MEMORANDUM*
JOHN GERHARD; et al.,

                Defendants-Appellees,

and

ANDREW PULVER; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Oregon state prisoner Brett Emmett Lloyd appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging malicious

prosecution claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Dougherty v. City of Covina, 654 F.3d 892, 897 (9th Cir. 2011) (motion to

dismiss); Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1102 (9th Cir. 2003)

(special motion to strike under anti-SLAPP statute). We may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

       The district court properly dismissed Lloyd’s malicious prosecution claims

against defendants Warner and the City of Beaverton because Lloyd failed to

allege facts sufficient to show that the criminal fraud charges were terminated in

Lloyd’s favor. See Awabdy v. City of Adelanto, 368 F.3d 1062, 1066-68 (9th Cir.

2004) (setting forth the elements of a § 1983 malicious prosecution claim; a

dismissal in the interest of justice is a termination in the plaintiff’s favor only if it

“reflects the opinion of the prosecuting party or the court that the action lacked

merit or would result in a decision in favor of the defendant”); Perry v. Rein, 168

P.3d 1163, 1170-71 (Or. App. 2007) (setting forth the elements of the state tort of

malicious prosecution; a dismissal is favorable if it “it reflects adversely on the

merits of the underlying action” (citation and internal quotation marks omitted)).

For the same reasons, dismissal of Lloyd’s malicious prosecution claims against

defendant Gerhard was proper.


                                            2                                      19-35312
      The district court properly granted defendant Ball’s special motion to strike

Lloyd’s second amended complaint under Oregon’s anti-SLAPP statute because

Lloyd failed to show a probability of prevailing on the merits. See Schwern v.

Plunkett, 845 F.3d 1241, 1245 (9th Cir. 2017) (setting forth required analysis under

Oregon’s anti-SLAPP statute); see also Or. Rev. Stat. § 31.150(3); Awabdy, 368

F.3d at 1066-68; Perry, 168 P.3d at 1170-71.

      The district court did not abuse its discretion in denying Lloyd’s motion to

enter default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.

1986) (setting forth standard of review and factors for determining whether to enter

default judgment).

      Lloyd forfeited his opportunity to appeal the magistrate judge’s denial of his

motion for leave to amend his complaint a third time because Lloyd failed to file

timely objections with the district judge. See Simpson v. Lear Astronics Corp., 77

F.3d 1170, 1174 (9th Cir. 1996) (“[A] party who fails to file timely objections to a

magistrate judge’s nondispositive order with the district judge to whom the case is

assigned forfeits its right to appellate review of that order.”).

      All pending motions are denied.

      AFFIRMED.




                                            3                                 19-35312